Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and displaying data without significantly more. See Berkheimer (Fed. Cir. 2018); and Elec. Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	A method of mitigating an error in a quantum circuit, the method comprising: [Additional elements that do not amount to more than the judicial exception, i.e., quantum circuit. Mental Process. Mitigating an error in a quantum circuit can be done mathematically by human-mind with pen and paper. Note, specification does not explicitly define a quantum circuit and therefore BRI is given, e.g., software or mathematical model.]
	obtaining a plurality of pieces of first probability matrix information according to a sequence of quantum gates constituting a quantum circuit; [Abstract idea of collecting and analyzing data. Mental Process. A human-mind with pen and paper can obtain probability matrix information according to a sequence of quantum gates.]
	obtaining a plurality of pieces of second probability matrix information according to a sequence of quantum gates constituting the quantum circuit; [Abstract idea of collecting and analyzing data. Mental Process. A human-mind with pen and paper can obtain probability matrix information according to a sequence of quantum gates.]
	generating a plurality of pieces of differential matrix information based on the plurality of pieces of first and second probability matrix information; and [Abstract idea of analyzing and manipulating data. Mental Process. A human-mind with pen and paper can generate differential matrix information based on probability matrix information.]
	generating error mitigation matrix information corresponding to the quantum circuit using the plurality of pieces of differential matrix information. [Abstract idea of analyzing and manipulating data. Mental Process. A human-mind with pen and paper can generate error mitigation matrix information corresponding to differential matrix information.]
	Subject Matter Eligibility Test (35 U.S.C. 101 Analysis MPEP 2106):
	Step 1 (Statutory Categories)- is the claim to a process, machine, manufacture, or composition of matter? Yes, claim is to “a method of mitigating an error in a quantum circuit.” See above [rationale] for detailed explanation.
	Step 2A (Judicial Exceptions)- is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea? Yes, claim is directed to collecting, analyzing, manipulating and displaying data (i.e., obtaining and generating information). See above [rationale] for detailed explanation.
	Step 2B (Inventive Concept)- does the claim recite additional elements that amount to significantly more than the judicial exception? No, claim recites additional elements such as generic computer elements for implementing the abstract idea, i.e., quantum circuit. See above [rationale] for detailed explanation.
	Conclusion (Eligibility)- Claim is not eligible subject matter under 35 U.S.C. 101.
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. (Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., quantum circuit.
	Claim 2 recites the following:
	The method of claim 1, further comprising selecting a quantum circuit including one or more quantum gates.	[Abstract idea of collecting, analyzing, manipulating and displaying data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., quantum circuit.
	Claim 3 recites the following:
	The method of claim 1, further comprising converting the generated error mitigation matrix information into a database (DB). [Abstract idea of collecting, analyzing, manipulating and displaying data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., quantum circuit.
	Claim 4 recites the following:
	The method of claim 1, wherein each piece of the first probability matrix information is matrix information indicating probability information depending on input/output qubits in the case where there is no error in a quantum circuit according to a specific gate sequence. [Abstract idea of collecting, analyzing, manipulating and displaying data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., quantum circuit.
	Claim 5 recites the following:
	The method of claim 1, wherein each piece of the second probability matrix information is matrix information representing probability information depending on input/output qubits in the case where there is an error in a quantum circuit according to a specific gate sequence. [Abstract idea of collecting, analyzing, manipulating and displaying data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., quantum circuit.
	Claim 6 recites the following:
	The method of claim 1, wherein generating the plurality of pieces of differential matrix information comprises generating the plurality of pieces of differential matrix information by subtracting respective pieces of first probability matrix information from respective pieces of second probability matrix information. [Abstract idea of collecting, analyzing, manipulating and displaying data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., quantum circuit.
	Claim 7 recites the following:
	The method of claim 1, wherein generating the error mitigation matrix information comprises generating the error mitigation matrix information corresponding to the quantum circuit by calculating an average value of the plurality of pieces of differential matrix information. [Abstract idea of collecting, analyzing, manipulating and displaying data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., quantum circuit.
	Claim 8 recites the following:
	The method of claim 1, wherein the number of pieces of the first or second probability matrix information corresponds to the number of all possible sequence combinations of the quantum gates. [Abstract idea of collecting, analyzing, manipulating and displaying data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., quantum circuit.
	Claim 9 recites the following:
	The method of claim 3, further comprising generating error mitigation matrix information corresponding to another quantum circuit other than the quantum circuit by performing machine learning on the error mitigation matrix information converted into the database (DB). [Abstract idea of collecting, analyzing, manipulating and displaying data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., quantum circuit.
	Claim 10 recites the following:
	A computer program stored in a computer-readable recording medium so as to execute the method according to claim 1 in a computer. [Abstract idea of collecting, analyzing, manipulating and displaying data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The method merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., quantum circuit.
	Claims 11-12, 13-17 and 19 are rejected based on similar reasons given to claims 1-2, 4-8 and 9, respectively.
	Claim 18 is rejected based on similar reasons given to claims 3.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Delfosse US 2021/0194507 [FIG. 1, Abstract and Background]
Lucarelli US 2020/0119748 [Abstract and Background]
Williams et al. US 2005/0167658 [Abstract, Background and Summary]
Examiner’s Comments
No prior art rejections were given in this Office action. The prior arts do not teach nor suggest independent claim 1 limitations as follows:
	A method of mitigating an error in a quantum circuit, the method comprising: obtaining a plurality of pieces of first probability matrix information according to a sequence of quantum gates constituting a quantum circuit; obtaining a plurality of pieces of second probability matrix information according to a sequence of quantum gates constituting the quantum circuit; generating a plurality of pieces of differential matrix information based on the plurality of pieces of first and second probability matrix information; and generating error mitigation matrix information corresponding to the quantum circuit using the plurality of pieces of differential matrix information.
	Generally, the prior arts teach methods for detecting and correcting faults in quantum devices. The claimed invention builds on the prior arts and specifies a particular method, see claim 1. Independent claim 11 recites similarly. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113